Citation Nr: 0413351	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  97-29 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2002) for additional left eye disability caused 
by surgery for left eye ptosis on December 20, 1994, at a 
Department of Veterans Affairs (VA) Medical Center (MC) or 
VAMC with subsequent left eye surgical repairs in July and 
August 1995 at another VAMC.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran had active service from August 1950 to January 
1952.

This appeal came to the Board of Veterans' Appeals (Board) 
from an August 1997 RO decision that denied benefits under 38 
U.S.C.A. § 1151 for additional left eye disability caused by 
left eye surgery at a VAMC on December 20, 1994, with 
subsequent left eye surgical repairs in July and August 1995 
at another VAMC.  In September 1999 and February 2001, the 
Board remanded the case to the RO for additional action.

In November 2002, the Board denied the appellant's claim for 
compensation benefits under 38 U.S.C.A. § 1151.  The 
appellant appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court"), and the Board's decision was vacated pursuant to a 
June 2003 Order, following a Joint Motion for Remand and to 
Stay Further Proceedings.  The parties requested that the 
Court vacate the Board's November 2002 decision regarding the 
denial of compensation benefits under 38 U.S.C.A. § 1151 and 
remand the matter so that the Board could provide the veteran 
with additional notification under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Court granted the joint 
motion and remanded the case to the Board.

In June 2001, the veteran submitted a claim for service 
connection for post-traumatic stress disorder (PTSD) based on 
personal assault in service.  By rating decision dated in 
March 2003, the RO denied service connection for PTSD.  The 
veteran, in correspondence received in March 2003, submitted 
a notice of disagreement to the denial.  This issue has not 
been addressed by the RO, but is before the Board for 
appellate consideration.  Manlincon v. West, 12 Vet. App. 238 
(1999).  


FINDINGS OF FACT

1.  The veteran had congenital amblyopia of the left eye with 
ptosis of the left eye with the ability to see hand motion 
only and corrected visual acuity of around 20/400 prior to 
undergoing left eye surgery on December 20, 1994, at a VAMC 
with subsequent left eye surgical repairs at another VAMC in 
July and August 1995.

2.  The veteran underwent anterior approach ptosis repair at 
a VAMC for ptosis of the left eye on December 20, 1994, with 
follow-up left eye repair surgeries in July 1995 and August 
1995 at another VAMC.

3.  The veteran's corrected left eye visual acuity was around 
20/400 after the left eye surgeries in 1994 and 1995, he 
still sees hand motion, and he has no significant 
disfigurement or other residuals, including additional eyelid 
drooping, from these surgeries.

4.  The veteran did not sustain additional disability as a 
result of the December 1994 left eye surgery performed at a 
VAMC with follow-up left eye surgeries in July and August 
1995 at another VAMC.


CONCLUSION OF LAW

The veteran is not entitled to compensation based on 
additional left eye disability purportedly resulting from 
left eye surgery on December 20, 1994, at a VAMC with follow- 
up left eye repair surgeries in July and August 1995 at 
another VAMC. 38 U.S.C.A. § 1151 (West 1991 & Supp. 1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As noted, there has been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The October 2001 supplemental statement of the case 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  In addition, the veteran was 
furnished a letter in June 2001 pursuant to the February 2001 
remand of the Board.  This letter  provided notification of 
the information and medical evidence necessary to 
substantiate this claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, in November 
2003, the Board furnished another letter to the veteran that 
gave the veteran this information.  Later that month, the 
veteran responded that he had no further evidence to submit 
for appellate consideration.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 
Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  The 
initial denial of service connection was made in 1997, prior 
to the enactment of the VCAA.  Thus, under the circumstances 
in this case, VA has satisfied its duties to notify and 
assist the veteran, and adjudication of this appeal poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not (and 
could not have been) given prior to the first AOJ 
adjudication of the claim, after the notice was provided, 
the case was readjudicated on the merits.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to 
VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the appellant.  

Under Pelegrini a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claim.  All of this is particularly 
true in light of the November 2003 statement from the 
veteran wherein he indicates that he has no further evidence 
for submission.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  


II.  Factual Background

Review of the record shows that the report of the veteran's 
medical examination for separation from service in January 
1952 shows that he had corrected distant visual acuity of 
20/200 in the left eye.

VA and private medical records, including clinical records of 
his VA hospitalizations in December 1994, July 1995, and 
August 1995, show that the veteran was treated and evaluated 
for left eye problems from the 1980's to 2001.  The more 
salient medical reports with regard to the claim being 
considered in this appeal are discussed in the following 
paragraphs.  These records include photographs of the 
veteran's left eye prior to and after surgery in December 
1994 that do not show any worsening disfigurement of the 
veteran after this surgery.

The veteran underwent a VA eye examination in October 1980.  
It was noted that he had congenital amblyopia of the left eye 
with ptosis, and that the corrected visual acuity of this eye 
was 20/400.  

A VA report dated in August 1992 shows that the veteran's 
left eye corrected visual acuity was 20/400.  A VA report 
dated in September 1992 reveals that he could see hand motion 
with the left eye.  

A summary of the veteran's VA hospitalization at Wilmington, 
Delaware, in December 1994, including clinical records, shows 
that he underwent anterior approach ptosis repair on December 
20.  After giving the veteran anesthesia, a surgical marking 
pen was used to mark the incision site that was along the lid 
crease of the left eye.  The lid was then incised with finely 
sharp scissors and dissected subcutaneously inferiorly down 
to the lash follicles.  The palpebral orbicularis was then 
incised anterior to the tarsal plate, exposing the tarsal 
plate.  Attention was then turned to the superior edge of the 
incision and sharp dissection was carried out between the 
orbicularis and the septum.  Hemostasis was achieved as the 
medical technicians went along, with bipolar cautery.  The 
septum was then entered by incision with sharp scissors and 
the medical technicians attempted to locate the levator 
aponeurosis that was noted to be disinserted from the tarsal 
plate.  What was thought to be the levator was located after 
much searching, and three #5-0 Vicryl were placed through the 
levator midline and then medial and lateral.  Then, the 
veteran was asked to look up and to look down, and it was 
noted that the medical technicians had sutured the superior 
rectus of the incision so the ascending sutures were removed 
and placed through what was thought to be just a levator.  
The sutures were placed through the partial thickness tarsus 
and tightened with a slipknot.  The veteran was then set up 
on a stretcher and the contour of the lid margin was noted, 
and the sutures were adjusted appropriately.  After the lid 
was noted to match the height of the other lid, the sutures 
were permanently tightened and the skin was closed with #5-0 
fast absorbing plain gut with 3 lid crease sutures through 
some subcutaneous tissue, very small amount, and then the 
skin was subsequently closed with a #5-0 fast absorbing plain 
gut suture.  The veteran was noted to have tolerated the 
procedure well with no complications.  The diagnosis was 
ptosis of the left eye.  

VA reports of his treatment in July 1995, including clinical 
records, show that the veteran underwent left eye ptosis 
repair at the VAMC in Philadelphia, Pennsylvania, and was 
doing well.  A summary of his VA hospitalization in August 
1995, including clinical records, reveals that he underwent 
dehiscence repair of the left upper brow and blepharoplasty 
of the left upper lid at this VAMC for an extruded donor 
fascia lata knot at the medial brow.

A VA report of the veteran's evaluation in June 1996 shows 
the assessment of myogenic ptosis of the left eye.  It was 
noted that he had corrected visual acuity of 20/300 of the 
left eye and that he had had 3 sling repairs of the left eye 
that failed.  He was scheduled for reoperation for ptosis 
repair with possible use of fascia lata sling.  Another VA 
report dated later in June 1996 shows that the scheduled 
surgery was canceled.  He was evaluated by a physician who 
noted that another fascia lata sling would not benefit the 
veteran.  It was noted that his current sling worked well 
except that the veteran did not arch his brow in order to use 
it.  When the veteran arched his brow, most of his left eye 
ptosis resolved.  The physician noted that the veteran had 
amblyopia in the left eye and had no incentive to arch the 
brow in order to lift the left upper eyelid in order to see.  

The veteran underwent a VA eye examination in July 1996.  He 
gave a history of muscle surgery for strabismus in childhood 
and that it straightened his eye, but the surgery did not 
correct the vision in the left eye.  He gave a history of 
long standing ptosis of the left lid that had been surgically 
improved over several surgical procedures at VA medical 
facilities.  He reported doing well, but reported increase in 
light sensitivity over the last few months.  There was 
decreased tear break up time noted in both eyes and grade I 
SPK (superficial punctate keratitis) noted in the left 
cornea.  Additionally, nuclear sclerotic lens changes were 
noted in both eyes.  The impressions were visual acuity of 
the left eye of hand motion to finger counting secondary to 
long standing history of amblyopia; and dry eye appearance in 
both eyes consistent with decreased tear break up time and 
grade I SPK of the left cornea.  The examiner noted that some 
of the SPK of the left cornea could be related to the less 
than optimal blinking pattern in the left eye because of his 
ptosis and surgeries.  The examiner also noted that the dry 
eye appearance was the likely cause of the reported 
photophobia.  It was noted that the veteran still had ptosis 
of the left lid despite 3 surgeries.  

A statement dated in January 1997 was received from the 
veteran's daughter. This statement was to the effect that the 
veteran's left eye remained opened except when he was over 
tired and overly worked.  She noted that the left eye was 
almost as opened as the right eye.

A report from a nurse dated in February 1997 notes that the 
signatory had known the veteran for a long period of time.  
It was noted that the veteran had a left eye lid that 
functioned properly most of the time and that ptosis occurred 
only when he was tired prior to his recent left eye surgery.  
After the surgery, the signatory noted that the ptosis was 
much worse with very little opening of the eyelid.

A private medical report shows that the veteran underwent an 
eye examination in July 1997.  Corrected visual acuity of the 
left eye was 20/400.

The veteran underwent a VA eye examination in July 1997.  It 
was noted that he had long standing ptosis of over 40 years 
and that ptosis surgery of the left eye had been performed in 
December 1994 with additional ptosis repair surgery of the 
left eye in July and August 1995.  The veteran could see hand 
motion in the left eye secondary to his long standing 
documented amblyopia.  There was a slight ptosis of the right 
eye that was age related as well as a slightly greater ptosis 
of the left eye.  The right eye was graded at +3 ptosis and 
the left eye was +5 ptosis.  Palpebral aperture measurement 
of the right eye was 8 millimeters and in the left eye it was 
5 millimeters.  Therefore, there was approximately 2 to 3 
millimeters difference between the eyes.  The impression was 
ptosis, greater in the left eye than the right eye.

A VA medical report dated in August 1997 notes that the 
veteran's medical records were reviewed, including 
preoperation measurements and post operative photographs.  
The reviewer found no evidence of greater ptosis of the left 
eyelid after surgery than prior to surgery in December 1994.

The veteran testified at a hearing in March 1998 before a 
hearing officer at the RO and before members of the Board in 
June 1999 and August 2000.  The member of the Board who 
conducted the June 1999 hearing has since left the Board, and 
the veteran was given the opportunity to provide additional 
testimony before the undersigned in August 2000.  His 
testimony was to the effect that the left eye surgery 
performed at a VAMC in December 1994 with subsequent left eye 
repair surgeries at another VAMC in July and August 1995 
increased the severity of the left eye ptosis because he had 
more eyelid drooping after that surgery.

Copies of decisions of courts in Delaware were received in 
2001. Those decisions reveal that the state of Delaware 
supports awards based on disfigurement.


III. Analysis

Where a veteran shall have suffered an injury, or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the Secretary, 
or as a result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter and DIC 
under chapter 13 of this title shall be awarded in the same 
manner as if such disability, aggravation or death were 
service-connected.  38 C.F.R. § 1151, effective prior to 
October 1, 1997.  The regulatory framework developed by VA to 
implement 38 U.S.C.A. § 1151 is contained at 38 C.F.R. § 
3.358.  

The provisions of 38 U.S.C.A. § 1151 were amended in 1996.  
These amendments, however, were made applicable only to 
claims filed on or after October 1, 1997, and because the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
filed in January 1997, the earlier version of section 1151 is 
the only version applicable in this case.  

The veteran's statements and testimony are to the effect that 
he has worsening ptosis of the left eye since undergoing left 
eye surgery at VAMCs in December 1994 and in July and August 
1995.  Statements from his daughter and a nurse support his 
lay statements, but the medical evidence indicates that he 
had congenital amblyopia of the left eye, that he could see 
hand motion with the left eye, and that the corrected visual 
acuity of the left eye was around 20/400 prior to undergoing 
the left eye surgery and treatment in question.  The medical 
evidence also shows that his left eye visual impairment is 
currently the same after the surgeries.  In the absence of 
any evidence showing worsening left eye visual impairment, 
the Board cannot conclude that the veteran has additional 
left eye disability as the result of the surgeries performed 
on his left eye at VAMCs in 1994 and 1995. 

The evidence includes photographs of the veteran before and 
after the surgery, and VA medical reports of his treatment 
and evaluations before and after the surgery that were 
reviewed by a VA technician in August 1997 who concluded that 
there was no evidence of greater left eye ptosis.  The 
medical evidence, including the photographs of the veteran, 
does not show the presence of worsening disfigurement or 
other left eye residuals due to the surgery of the left eye 
performed at VAMCs in 1994 and 1995.  While a nurse has 
offered the opinion that the ptosis worsened, the VA opinion 
that it did not worsen is supported by actual comparative 
measurements.  Therefore, the Board finds the VA opinion more 
persuasive.  

The report of the veteran's VA eye examination in July 1996 
indicates the presence of an increase in light sensitivity 
after the left eye surgeries in 1994 and 1995, and of a dry 
eye condition.  The examiner who conducted the July 1996 VA 
eye examination indicated that it was possible that some of 
the SPK of the left cornea could be related to the veteran's 
less than optimal blinking pattern in the left eye due to 
ptosis and left eye surgeries, but this evidence is 
speculative with regard to the claim for benefits under 38 
U.S.C.A. § 1151 for additional left eye disability as the 
result of left eye surgeries at VAMCs because the opposite is 
equally possible.  The Board finds that this evidence is 
insufficient to causally link the veteran's SPK of the left 
cornea to the eye surgeries in 1994 and 1995.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Benefits may be granted for a disability sustained or an 
increase in an existing disability as the result of VA 
hospitalization, medical or surgical treatment or the pursuit 
of a course of vocational rehabilitation under Chapter 31 of 
38 U.S.C.A., but the overall evidence in this case does not 
show that the veteran has additional left eye disability as 
the result of VA hospitalization or medical treatment, 
including surgeries at VAMCs in 1994 and 1995, or the pursuit 
of a course of vocational rehabilitation under Chapter 31 of 
38 U.S.C.A.  As no additional disability has been shown, the 
Board finds that the preponderance of the evidence is against 
the claim for benefits under 38 U.S.C.A. § 1151 for 
additional left eye disability caused by surgery for left eye 
ptosis on December 20, 1994, with subsequent left eye 
surgical repairs in July and August 1995 at VAMCs, and the 
claim is denied.

The preponderance of the evidence being against the claim for 
benefits under 38 U.S.C.A. § 1151 for additional left eye 
disability caused by surgery for left eye ptosis on December 
20, 1994, at a VAMC with subsequent left eye surgical repairs 
in July and August 1995 at another VAMC, the claim is denied.  
The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claim. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Benefits under 38 U.S.C.A. § 1151 for additional left eye 
disability caused by surgery for left eye ptosis on December 
20, 1994, at a VAMC with subsequent left eye surgical repairs 
in July and August 1995 at another VAMC are denied.




REMAND

Regarding the issue of service connection for PTSD, the 
veteran filed a Notice of Disagreement (NOD) with the rating 
that denied service connection.  The RO has not issued him a 
Statement of the Case on the issue.  The NOD initiated review 
by the Board of the matter, and the issue must be remanded to 
have the RO issue a Statement of the Case regarding the 
claim.  Because an appeal of the issue has not been perfected 
by the appellant, the Board does not have jurisdiction of the 
issue at this time.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

The RO should issue a Statement of the 
Case on the issue of service connection 
for PTSD.  The appellant and his 
representative should be provided with 
appropriate notice as to the steps to be 
taken in order for the Board to have 
jurisdiction of the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



